Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 A solid performance in the first quarter and reaffirms outlook for fiscal year 2013 Toronto, Ontario – May 1, 2013 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three months ended March 31, 2013. - Consolidated revenues of $486.6 million in the first quarter, up 11.0% - Consolidated organic revenue growth of 1.8%.Excluding the 0.5% decline in revenues due to lower recycled commodity prices, organic revenue grew 2.3% versus the same period a year ago - Adjusted EBITDA(A) of $129.1 million, up 11.0%, and adjusted operating income or adjusted operating EBIT(A) of $58.4 million, up 10.1% - Free cash flow(B) of $44.9 million, up 2.6%.Excluding internal infrastructure investments, free cash flow(B) of $59.3 million, up 25.2% - Reported and adjusted net income per share(A) of $0.25 and $0.24, respectively, versus $0.19 and $0.20 in the same period last year Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “We are pleased with the results of our first quarter, in which we achieved solid revenue and earnings growth,” said Joseph Quarin, Vice Chairman and Chief Executive Officer, Progressive Waste Solutions Ltd.“Consolidated revenues and adjusted EBITDA(A) both increased 11.0% in the period, while adjusted operating EBIT(A) increased 10.1%, principally on higher operating income.Our growth was driven by contributions from the strategic ‘tuck-in’ acquisitions we completed last year, as well as by improvements in our organic base of revenues.On a consolidated basis, organic revenues increased 2.3%, if we exclude the revenue decline of 0.5% related to lower recycled commodity prices, compared with the first quarter a year ago.Core price increased by 1.2% on a consolidated basis, representing total price growth across all of our collection and transfer and disposal operations, reflecting our focused pricing initiatives.Our customer retention and sales execution programs contributed to consolidated volume growth of 0.8%, and our U.S. northeast segment also experienced higher-than-anticipated waste volumes related to Superstorm Sandy (“Sandy”) clean-up efforts, which we believe are now largely completed.The additional activity in our U.S. northeast segment offset lower volumes in Canada related to three municipal contracts that concluded in the third and fourth quarters of 2012.Against this backdrop, we remain confident that we are on track to deliver on our outlook for 2013 that we provided on February 14, 2013.” “Therefore,” Mr. Quarin continued, “we are reaffirming our guidance for 2013 on all measures, which includes estimated revenue of $2.00 to $2.02 billion, adjusted EBITDA(A) of $545 to $555 million, and free cash flow(B) of $200 to $215 million, excluding additional internal infrastructure investment of $40 to $45 million.Our outlook reflects expected contributions from our internal infrastructure investments and several new municipal contracts we previously announced, which together will mitigate the impact of municipal contracts that concluded in Canada and the scheduled closure of our Calgary landfill in mid-2013.Our guidance for the year assumes foreign exchange at parity, no change in the current economic environment and an average price per ton of recyclable materials equal to the 2012 average price per ton that we obtained in our markets.” Progressive Waste Solutions Ltd.- March 31, 2013 - 1 First quarter ended March 31, 2013 Reported revenues increased $48.3million or 11.0% from $438.3 million in the first quarter of 2012 to $486.6million in the first quarter of 2013.Expressed on a reportable basis, and assuming a foreign currency exchange (“FX”) rate of parity between the Canadian and U.S. dollar (“FX parity”), revenues increased 11.3% quarter over quarter due in large part to a 9.5% increase attributable to acquisitions.Higher overall core pricing, fuel surcharges and higher volumes were offset by lower recycled commodity pricing.The impact of lower recycled commodity prices on comparative revenues was 0.5%. Operating income was $59.2 million in the first quarter of 2013 versus $50.4 million in the first quarter of 2012.Net income was $29.3 million versus $22.1 million in the first quarter of 2013 and 2012, respectively. Progressive Waste Solutions Ltd.- March 31, 2013 - 2 Adjusted amounts Adjusted EBITDA(A) was $129.1 million, or 11.0% higher, in the first quarter of 2013 versus $116.3 million in the same quarter a year ago.Adjusted operating EBIT(A) was $58.4 million, or 10.1% higher, in the quarter compared to $53.0 million in the same period last year.Adjusted net income(A) was $27.1 million, or $0.24 per diluted share, compared to $24.1 million, or $0.20 per diluted share in the comparative period. Highlights for the three months ended March 31, 2013 · Consolidated organic revenue grew 1.8%.Excluding the impact of lower recycled commodity prices in the quarter, organic revenue grew 2.3%; · Consolidated core price increased 1.2%, reflecting organic average price change, net of rollbacks and excluding fuel surcharges, across the Company’s customer base; · Consolidated organic volume growth of 0.8%: - After adjusting for one fewer weekday in the quarter, compared with the same period a year ago, consolidated organic volume increased 1.2%. - Of the consolidated organic volume growth in the quarter, there was a decline of 180 basis points related to the completion of three municipal contracts and the temporary closure of a transfer station in the Company’s Canadian operations, which was fully offset by the positive contribution of Sandy-related volumes in our U.S. northeast segment. · Adjusted EBITDA(A) of $129.1 million, up 11.0%, resulting in adjusted EBITDA(A) margins of 26.5%, flat with the same period last year; · Free cash flow(B) of $44.9 million, up 2.6%.Excluding internal infrastructure investments, free cash flow(B) grew 25.2% to $59.3 million, representing 12.2% of revenue compared with 10.8% of revenue in the same period a year ago; · The Company returned nearly $16.0 million to shareholders through its quarterly dividend; · The Company reduced its total funded debt to EBITDA ratio to 3.07 times from a total funded debt to EBITDA ratio of 3.14 times at December 31, 2012, as defined and calculated in accordance with its consolidated credit facility. Progressive Waste Solutions Ltd.- March 31, 2013 - 3 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income or Loss (“Statement of Operations and Comprehensive Income or Loss”) For the periods ended March 31, 2013 and 2012 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars, except share and net income or loss per share amounts) Three months ended REVENUES $ $ EXPENSES OPERATING SELLING, GENERAL AND ADMINISTRATION AMORTIZATION NET GAIN ON SALE OF CAPITAL ASSETS ) ) OPERATING INCOME INTEREST ON LONG-TERM DEBT NET FOREIGN EXCHANGE (GAIN) LOSS (1 ) 7 NET GAIN ON FINANCIAL INSTRUMENTS ) ) OTHER EXPENSES - 53 INCOME BEFORE INCOME TAX EXPENSEAND NET LOSS FROM EQUITY ACCOUNTED INVESTEE INCOME TAX EXPENSE Current Deferred NET LOSS FROM EQUITY ACCOUNTED INVESTEE 33 4 NET INCOME OTHER COMPREHENSIVE (LOSS) INCOME: Foreign currency translation adjustment ) Derivatives designated as cash flow hedges, net of income tax $288 (2012 - ($388)) ) Settlement of derivatives designated as cash flow hedges, net of income tax ($149) (2012 - ($137)) ) TOTAL OTHER COMPREHENSIVE (LOSS) INCOME ) COMPREHENSIVE INCOME $ $ Net income per weighted average share, basic $ $ Net income per weighted average share, diluted $ $ Weighted average number of shares outstanding (thousands), basic Weighted average number of shares outstanding (thousands), diluted Progressive Waste Solutions Ltd.- March 31, 2013 - 4 Progressive Waste Solutions Ltd. Condensed Consolidated Balance Sheets (“Balance Sheet”) March 31, 2013 (unaudited) and December 31, 2012 (stated in accordance with accounting principles generally accepted in the United States of America (“U.S.”) and in thousands of U.S. dollars except for issued and outstanding share amounts) March 31, December 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable Other receivables Prepaid expenses Income taxes recoverable Restricted cash Other assets OTHER RECEIVABLES 50 72 FUNDED LANDFILL POST-CLOSURE COSTS INTANGIBLES GOODWILL LANDFILL DEVELOPMENT ASSETS DEFERRED FINANCING COSTS CAPITAL ASSETS LANDFILL ASSETS INVESTMENT IN EQUITY ACCOUNTED INVESTEE OTHER ASSETS $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued charges Dividends payable Income taxes payable Deferred revenues Current portion of long-term debt Landfill closure and post-closure costs Other liabilities LONG-TERM DEBT LANDFILL CLOSURE AND POST-CLOSURE COSTS OTHER LIABILITIES DEFERRED INCOME TAXES SHAREHOLDERS' EQUITY Common shares (authorized - unlimited, issued and outstanding - 114,852,617 (December 31, 2012 - 114,993,864)) Restricted shares (issued and outstanding - 314,136 (December 31, 2012 - 172,500)) ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ Progressive Waste Solutions Ltd.- March 31, 2013 - 5 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Cash Flows (“Statement of Cash Flows”) For the periods ended March 31, 2013 and 2012 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars) Three months ended NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net income $ $ Items not affecting cash Restricted share expense Accretion of landfill closure and post-closure costs Amortization of intangibles Amortization of capital assets Amortization of landfill assets Interest on long-term debt (amortization of deferred financing costs) Net gain on sale of capital assets ) ) Net gain on financial instruments ) ) Deferred income taxes Net loss from equity accounted investee 33 4 Landfill closure and post-closure expenditures ) ) Changes in non-cash working capital items ) ) Cash generated from operating activities INVESTING Acquisitions ) ) Restricted cash deposits (1
